 1   Spencer P. Hugret (State Bar # 240424)
     shugret@gordonrees.com                                            JS-6
 2   GORDON & REES LLP
 3   275 Battery Street, Suite 2000
     San Francisco, CA 94111
 4   Telephone: (415) 986 5900
     Facsimile: (415) 986 8054
 5
     Attorneys for Defendants
 6
     FORD MOTOR COMPANY
 7
     Jacob Cutler (SBN 264988)
 8
     Email: jcutler@slpattorney.com
     STRATEGIC LEGAL PRACTICES, APC
 9
     1840 Century Park East, Suite 430
10   Los Angeles, CA 90067
     Telephone: (310) 929-4900
11   Facsimile: (310) 943-3838
     Attorneys for Plaintiffs
12   JUSTIN CHENEY and KEARY CHENEY
13                         UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15
16   JUSTIN CHENEY and KEARY                        Case No. 2:18-cv-01371-AB-FFM
17
     CHENEY,
                                                    ORDER GRANTING
18
                                                    STIPULATION TO DISMISS
                     Plaintiffs,                    CASE
19         v.
20   FORD MOTOR COMPANY; and DOES
21   1 through 10, inclusive,
22                   Defendants.
23
24

25
26         Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
27   41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint stipulation.

28
                                              -1-

                                                                         2:18-cv-01371-AB-FFM
1    Accordingly, the Court DISMISSES with prejudice the Complaint as to all parties
2    and claims. The Clerk of Court shall terminate the case.
 3

4          IT IS SO ORDERED
 5

 6   Dated: March 13, 2019
 7
 8                                                      United States District Judge
 9
10
11

12
13
14
15
16
17
18

19
20
21
22
23
24
25

26
27

28
                                             -2-

                                                                      2:18-cv-01371-AB-FFM
